It is with profound pleasure
that my delegation conveys greetings and best wishes from
the Government and the people of Grenada to the United
Nations General Assembly at its forty-eighth session.
My delegation is pleased to extend sincere
congratulations to you, Mr. President, on your election to the
presidency of the General Assembly during this forty-eighth
session. We are especially pleased because you create
history by being the first person from the region to which
Grenada belongs to hold the prestigious post of General
Assembly Presidency, coming as you do from our sister
Caribbean Community (CARICOM) country, the Republic
of Guyana.
My delegation takes this opportunity also to commend
Mr. Stoyan Ganev of Bulgaria for the excellent manner in
which he conducted the Assembly’s proceedings at its forty-
seventh session. My Government also wishes to extend its
commendations to the Secretary-General,
Mr. Boutros Boutros-Ghali, for his indefatigable efforts in
the service of the Organization.
The Grenadian delegation is pleased to extend a warm
welcome to the six new Members of the United Nations:
the Czech Republic; the Republic of Slovakia, Eritrea,
Monaco, the Former Yugoslav Republic of Macedonia, and
Andorra.
Forty-eighth session - 12 October l993 15
The problems of developing countries are still daunting.
Every country must try to help itself. My Government
continues to pursue its own economic structural adjustment
programme, with which the people of Grenada have shown
great understanding and cooperation. But prolonged
difficulties in the economic sector can give rise to attitudes
and conditions that can adversely impact upon social
development and administrative capacities, and so my
delegation calls on the international community to show
greater flexibility in assisting the adjustment process of
Grenada and other countries experiencing economic
conditions similar to Grenada’s.
Poverty, debt, inadequate resources, marginalization and
the lack of secure markets for our products deal serious
blows to social, economic and political stability. Further, the
impact on small, undiversified economies from liberalizing
trade regimes and regional trading blocs has been shocking.
The fact is that free trade is not always synonymous with
fair trade: factors of size, resource endowment and levels of
development must be duly considered in settling trade
relations. This is particularly so with small, open, primary-
producing economies, where one serious natural disaster,
such as a hurricane, can devastate all the fruits of our
national labour invested in bananas, cocoa and nutmeg.
In this scenario, concessioned trade is very much
needed to produce anything like a level playing field.
Developing countries will not progress on sympathy; they
require equity. Small countries such as Grenada cannot do
it all alone. We need assistance for diversification, for
development of our human resources and for the
implementation of sustainable development.
The United Nations Conference on Environment and
Development (UNCED) has placed before the world a wide
range of challenges for managing the environment in a
sustainable way. Developing countries, in particular small
island nation States, like Grenada, are anxious that all
Governments should move faster to effect the programme
laid out by UNCED’s plan of work on sustainable
development, Agenda 21.
Greater emphasis needs to be placed by donor agencies
on training, as well as on technical and financial assistance
to developing countries to aid in sustainable forestry and
agricultural practices. My delegation is convinced that the
problems of the environment cannot wait. Grenada is
particularly pleased with Agenda 21’s special recognition of
the peculiar difficulties confronting the development of small
island developing States and with the Global Conference on
the Sustainable Development of Small Island Developing
States (SIDS), arising from that recognition, that will be held
in Barbados in April and May 1994.
It is Grenada’s sincere hope that that Conference will
serve to generate a better understanding of the challenges
and predicaments confronting small island developing States,
and that it will produce the necessary partnership and
establish a sound path to their sustainable development.
Much of the important negotiations preparatory to the
Conference remains incomplete. My delegation is concerned
that the success of the Barbados Conference may be
jeopardized unless an intercessional mechanism is arranged
to provide for the advancement of the negotiations prior to
April 1994.
Grenada joins the rest of the world in rejoicing over the
success of diplomatic perseverance in Afghanistan, El
Salvador, Nicaragua, Cambodia and Haiti. Grenada is,
however, highly disturbed by the renewal of politically
motivated violence in Haiti. Grenada will continue to rally
behind the United Nations and the Organization of American
States in their efforts to restore democracy and stability to
Haiti. Grenada welcomes the Governors Island negotiated
settlement aimed at restoring to Haiti the legitimate
Government of President Jean-Bertrand Aristide. We
support the establishment of an international constabulary
force in that country. We call on all in Haitian society to
give democracy and peace a chance.
Grenada wishes to record its satisfaction over the
historic attainment of formal recognition between Israel and
the Palestine Liberation Organization (PLO). We further
applaud the signing of the Palestinian autonomy agreement
between Israel and the Palestine Liberation Organization. It
is a long-awaited peace initiative which will pave the way
for the continued peaceful negotiation of tougher issues.
Such a step will, in the long term, contribute to making the
Middle East and the world a more peaceful place.
Grenada welcomes the peace agreements initialled
between Israel and Morocco and between Israel and Jordan
as steps in the right direction.
Grenada welcomes the finalization of the demarcation
of the boundary between Kuwait and Iraq, which was
accomplished by the Iraq-Kuwait Boundary Demarcation
Commission on 20 May 1993. We also welcome the
adoption by the Security Council of its
resolution 833 (1993), in which it guaranteed the
inviolability of the boundary between the two States and
called for respect for that resolution.
16 General Assembly - Forty-eighth session
My Government is, on the other hand, perturbed by the
continuing wars in other parts of the world, such as the
former Yugoslavia, Liberia, Somalia and Angola. We are
alarmed at the lack of respect for United Nations peace--
keepers and aid workers, and call upon all sides in such
conflicts to turn to peaceful negotiation and respect for
human lives.
The promotion of democracy and the enhancement of
human rights must be vigorously pursued. The process of
democratization has to be entrenched. My delegation,
moreover, looks forward to welcoming to the United
Nations, in the near future, the Republic of China on
Taiwan. With its 21 million people, the Republic of China
on Taiwan, has, over the past 20 years, progressed
economically, socially and democratically to the point where
it can no longer properly be kept out of the United Nations.
The Republic of China on Taiwan has established diplomatic
relations with a number of countries and has significantly
contributed to the uplifting of the struggling economies of a
great number of countries and the development of their
peoples. Surely, these impressive achievements eminently
qualify the Republic of China on Taiwan for admission to
this Organization.
Peace and democracy reaching areas new to them has
noticeably been resulting in the deflection of aid to them, at
the expense of traditional stable democracies. That newly
emerging democracies have to be given due attention cannot
be denied, but this cannot be wholly at the expense of the
old democracies. The peace dividend accruing from the end
of the cold war and the halting of the arms race should be
expansive enough to nurture new democracies without
abandoning old ones to unnecessary and far-reaching social
and societal conflicts. After all, the issue of development is
no less important than the issue of peace.
International peace presupposes domestic quietude in
the States making up the community of nations. This
requires continuing emphasis on human-resource
development and the enhancement of cultural and social
amenities in such areas as education, health and housing. In
this regard, Grenada insists on the protection of the rights of
the child, enhancement of the rights of women and the
strengthening of the family unit. The pursuit of the human
race must be the nurturing of peace by the ending of
discrimination and the enhancement of equality, whether
between sexes or races, or with regard to social origins,
religion or whatever other differences might have been
created through ignorance or arrogance. As we in Grenada
say "A child is a child".
My delegation welcomes the establishment of a
criminal Tribunal for the former Yugoslavia. It is with great
concern that the world has witnessed men, women and
children being massacred in that region in the name of
ethnicity and religion. Grenada takes this opportunity to
encourage the establishment of similar tribunals in areas
where they may be necessary.
Such cooperation as the world is seeing today in
restoring democracy and civil and political rights to citizens
of warring countries ought to be extended to the field of
international criminal activities. Grenada stands ready to
collaborate with other countries in putting a halt to such
activities as illicit drug production, trafficking and
consumption and money-laundering and their associated ills.
These tend to decay the moral fibre of a society and drain
already scant resources in efforts to combat the menace, thus
frustrating national development processes. Grenada has
accordingly enacted legislation giving effect to the United
Nations Convention against Illicit Traffic in Narcotic Drugs
and Psychotropic Substances, of 1988, providing for the
forfeiture and confiscation of the proceeds of crime,
outlawing moneylaundering and promoting bilateral and
multilateral cooperation in the fight against these menaces.
Grenada is very pleased that the South African
Parliament has agreed to establish a Transitional Executive
Council, which is expected to allow the black majority to
participate in the governing of their country. We received
with joy the news that 27 April 1994 has been set as the
date for the election of a Government in South Africa in
which South Africans of all races, colours, beliefs and
genders will participate. We applaud the efforts that have
been made by the Government of President De Klerk and
the African National Congress of Nelson Mandela to usher
in genuine democracy in South Africa. We encourage all
South Africans to give full support to that progress.
Throughout the world, people are looking towards the
United Nations for solutions to their political, economic,
ethnic and social problems. The freeing of the United
Nations from ideological tensions has made this possible; but
we are aware that the United Nations must now be
restructured, the better to meet these ends. The composition
of the Security Council should be re-examined, with new
permanent seats on that Council being allotted to such
countries as Japan, without current permanent membership
being affected. Also, additional seats should be added.
Further, an appropriate mechanism is needed to establish
adequate oversight and accountability in the United Nations.
The capability of the United Nations to conduct
peace-keeping should be enhanced and rationalized.
Forty-eighth session - 12 October l993 17
World security requires all of us, nations great as well
as small, to make extra efforts to attain and maintain peace
and democracy for development. As a community of
nations, let us therefore work diligently and tirelessly to
attain these goals.
